CITY NATIONAL ROCHDALE FUNDS 400 North Roxbury Drive Beverly Hills, California 90210 January 31, 2014 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: City National Rochdale Funds – File No.333-191583 Ladies and Gentlemen: We hereby request that the effective date of Pre-Effective Amendment No. 4 to the Registration Statement on Form N-14 of City National Rochdale Funds (the “Trust”), with respect to the proposed reorganization of the City National Rochdale Diversified Equity Fund series of the Trust into the City National Rochdale U.S. Core Equity Fund series of the Trust, be accelerated to February 3, 2014, or as soon as practicable thereafter, pursuant to Rule 461 under the Securities Act of 1933, as amended. Very truly yours, City National Rochdale Funds /s/ F. Michael Gozzillo Name:F. Michael Gozzillo Title:Vice President SEI Investments Distribution Co. /s/ Karen E. LaTourette Name:Karen E. LaTourette Title:Assistant Secretary and Chief Compliance Officer
